[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Hillman v. Bunting, Slip Opinion No. 2014-Ohio-5197.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                         SLIP OPINION NO. 2014-OHIO-5197
            HILLMAN, APPELLANT, v. BUNTING, WARDEN, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as Hillman v. Bunting, Slip Opinion No. 2014-Ohio-5197.]
Habeas corpus—Sentencing entry not invalid—Writ denied.
(No. 2014-0117—Submitted November 18, 2014—Decided November 25, 2014.)
       APPEAL from the Court of Appeals for Marion County, No. 9-13-53.
                               _____________________
        Per Curiam.
        {¶ 1} Appellant, Dallas Hillman, appeals the dismissal of his petition for
habeas corpus.     Hillman claims that because the trial court allowed him to
withdraw his guilty plea after he had been convicted and sentenced based upon
that plea, there is no longer a valid judgment of conviction. However, the May
23, 2012 judgment granting Hillman’s motion to withdraw his guilty plea was
subsequently vacated by the court of appeals in State v. Hillman, 9th Dist. Wayne
No. 12CA0028, 2013-Ohio-982. We denied review of that decision. 136 Ohio
St.3d 1561, 2013-Ohio-4861, 996 N.E.2d 987.
                            SUPREME COURT OF OHIO




       {¶ 2} Therefore, the original journal entry sentencing Hillman for his
drug offenses is still valid. We affirm the judgment of the court of appeals.
                                                                Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                            _____________________
       Dallas Hillman, pro se.
       Michael DeWine, Attorney General, and Stephanie Watson, Principal
Assistant Attorney General, for appellee.
                            _____________________




                                         2